                   Case 19-11563-KBO        Doc 426   Filed 10/03/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                 )
In re:                                           )    Chapter 11
                                                 )
EMERGE ENERGY SERVICES LP, et al.,1              )    Case No. 19-11563 (KBO)
                                                 )
                                 Debtors.        )    (Jointly Administered)
                                                 )
                                                 )     Re: Docket No. 423



     ORDER SHORTENING NOTICE AND OBJECTION PERIODS FOR DEBTORS’
      MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE SETTLEMENT
    AGREEMENT AMONG THE DEBTORS AND DI-CORP SAND TRANSLOADING,
       LP, (II) AUTHORIZING REJECTION OF THE SAND TRANSLOAD AND
        STORAGE AGREEMENT, AND (III) GRANTING RELATED RELIEF

                   Upon the motion (the “Motion to Shorten”)2 of the above-captioned debtors and

debtors in possession (the “Debtors”) for the entry of an order (this “Order”) pursuant to

Bankruptcy Rule 9006 and Local Rule 9006-1 scheduling a hearing and shortening the notice

period for the Debtors’ Motion for Entry of an Order (I) Approving the Settlement Agreement

Among the Debtors and Di-Corp Sand Transloading, LP, (II) Authorizing Rejection of the Sand

Transload and Storage Agreement, and (III) Granting Related Relief (the “Settlement Motion”),

all as more fully described in the Motion to Shorten; and the Court having jurisdiction to

consider the Motion to Shorten and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District


1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Emerge Energy Services, LP (2937), Emerge Energy Services GP
         LLC (4683), Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889),
         and Emerge Energy Services Finance Corporation (9875). The Debtors’ address is 5600
         Clearfork Main Street, Suite 400, Fort Worth, Texas 76109.
2
         Capitalized terms used but not otherwise defined herein shall have the respective meanings
         ascribed to them in the Motion to Shorten.


RLF1 22123966v.3
                   Case 19-11563-KBO      Doc 426      Filed 10/03/19     Page 2 of 2



Court for the District of Delaware dated as of February 29, 2012; and the Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a

final order consistent with Article III of the United States Constitution; and the Court having

found that venue of this proceeding and the Motion to Shorten in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and it appearing that notice of the Motion to Shorten has been

given and is sufficient and adequate under the circumstances and that no other or further notice is

necessary; and the Court having determined that there is good and sufficient cause to grant the

relief in the Motion to Shorten,

IT IS HEREBY ORDERED THAT:

                   1.    The Motion to Shorten is GRANTED as set forth herein.

                   2.    The Settlement Motion shall be heard at the hearing on October 15, 2019

at 10:00 a.m. (ET).

                   3.    Objections, if any, to the relief requested in the Settlement Motion shall be

filed and served no later than October 10, 2019, at 10:00 a.m. (ET).

                   4.    This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




     Dated: October 3rd, 2019                           KAREN B. OWENS
     Wilmington, Delaware                          2    UNITED STATES BANKRUPTCY JUDGE


RLF1 22123966v.3
